Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 1/25/2021.
2.	Claims 1-20 are pending in this application. Claims 1, 11 and 12 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al (“Chavez” US 2016/0127826) in view of Rowe et al (“Rowe” US 2016/0371051).

Regrading claim 1, Chavez discloses an audio signal processing system (see fig 1 where tablet 110 and mixing console 105 are shown) comprising:
an input reception section that receives input from a user for selection of a channel of a mixing device (see fig 1; touch screen, 120, of hand-held device, 110, connected to mixing console, 105; also see paragraph [0026]; e.g., a user selected channel is associated with a label);
receiving an audio signal corresponding to the channel of the mixing device selected according to the input from the user for the selection of the channel received at the input reception section (see fig 1, mixing console may receive several audio signals (e.g., microphone, guitar, drums, keyboard, etc.) across various channels at inputs corresponding to each);
an audio source identification section that analyzes the audio signal received at the audio signal input section and identifies a kind of audio source of the audio signal (see paragraph [0026]; e.g., the channel is associated with the label; paragraph [0019]; e.g., recognizing the audio signal as a drum snare):
a setting data acquisition section that acquires setting data corresponding to the kind of audio source identified by the audio source identification section (see paragraph [0057]; e.g., instrument specific settings/configurations); and
a setting data setting section that prompts the mixing device to set the setting data acquired by the setting data acquisition section for the channel of the mixing device selected according to the input from the user for the selection of the channel received at the input reception section (see claim 6; “the console is further configured to apply an instrument configuration in response to associating the channel with the channel label.”).

Chavez does not expressly disclose that hand-held device, 110 has an audio signal input section configured to recognize an audio source type.

However, Rowe discloses a tablet device that uses the device microphone for recognizing an audio signal source type (see fig 4 and paragraphs [0045], [0050] and [0095]-[0096]; e.g., recognize source type of audio signal from microphone). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to include Rowe’s teachings in Chavez’ user interface in an effort to conserve user resources by incorporating audio source identifying microphones into a tablet.

Regarding claim 2, the modified Chavez discloses further comprising a communication section that communicates with a server that obtains setting data corresponding to the kind of audio source, wherein the communication section sends the kind of audio source to the server and receives the setting data corresponding to the kind of audio source from the server (see Chavez, paragraphs [0011], [0029] and [0057]; e.g., settings are stored in a database; also see Rowe, paragraph [0051]; e.g., database in the cloud).

Regarding claim 3, Chavez discloses wherein: in a case where there are a plurality of sets of setting data, the input reception section receives input from the user for selection of a set of setting data from among the plurality of sets of setting data; and the setting data setting section prompts the mixing device to set the set of setting data, selected according to the input from the user for the selection of the set of setting data received at the input reception section, for the channel of the mixing device selected according to the input from the user for the selection of the channel received at the input reception section (see paragraph [0057]; e.g., defines a plurality of channel settings and instrument specific configurations).

Regarding claim 4, Chavez discloses wherein the setting data setting section associates the setting data with the channel of the mixing device selected according to the input from the user for the selection of the channel received at the input reception section (see paragraph [0057]; e.g., defines a plurality of channel settings and instrument specific configurations).

Regarding claim 5, Chavez discloses a display that displays the kind of audio source identified by the audio source identification section in association with the channel of the mixing device selected according to the input from the user for the selection of the channel (see figs 3 and 4 and paragraph [0015]; e.g., display of labeled channels).

Regarding claim 6, Chavez discloses wherein the kind of audio source includes a name of a musical instrument (see paragraph [0036]; e.g., drums).

Regarding claim 7, Chavez discloses wherein the kind of audio source includes a vocal (see fig 1 where the microphone is shown).

Regarding claim 8, Chavez discloses wherein the setting data includes group definition data that defines a group of channels of the mixing device (see paragraph [0057]; e.g., defines a plurality of channel settings and instrument specific configurations).

Regarding claim 9, Chavez wherein: the input reception section further receives input from the user for selection of performer data; and
the setting data acquisition section acquires setting data corresponding to the performer data selected according to the input from the user for the selection of the performer data received at the input reception section and the kind of audio source (see paragraph [0057]; e.g., instrument specific settings/configurations).

Regarding claim 10, Chavez wherein: the input reception section further receives input from the user for selection of user data; and
the setting data acquisition section acquires setting data corresponding to the user data selected according to the input from the user for the selection of the user data received at the input reception section and the kind of audio source (see paragraph [0057]; e.g., instrument specific settings/configurations).

Claim 11 is similar in scope to claims 1 and 3 and is therefore rejected under similar rationale.

Claims 12-20 are similar in scope to claims 1-10, respectively, and are therefore, rejected under similar rationale.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kane et al (US-20140344700-A1).
Leitch et al (US-20130343548-A1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174